

EXHIBIT 10.1


EXECUTION VERSION


FIRST AMENDMENT TO CREDIT AGREEMENT
FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of June 24,
2016, by and among DTS, INC., a Delaware corporation (the “Borrower”), the
Subsidiary Guarantors (as defined in the Credit Agreement referred to below)
party hereto, certain of the Lenders referred to below, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent (the “Administrative Agent”).
Unless otherwise indicated, all capitalized terms used herein and not otherwise
defined herein shall have the respective meanings provided such terms in the
Credit Agreement referred to below.
W I T N E S S E T H:
WHEREAS, the Borrower, the lenders party thereto (the “Lenders”), the
Administrative Agent and the other parties thereto have entered into that
certain Credit Agreement, dated as of October 1, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as provided herein and, subject to the terms of this Agreement, the Required
Lenders have agreed to approve such amendments;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:
SECTION 1.    Amendments to Credit Agreement. Effective as of the First
Amendment Effective Date (defined below) and subject to the terms and conditions
set forth herein, the Credit Agreement is hereby amended as follows:
(a)Section 1.1 of the Credit Agreement is hereby amended by adding the following
new definition in correct alphabetical order:
“iBiquity Sale or License Agreements” means, collectively, (a) the Amended &
Restated Exclusive Intellectual Property Rights Agreement effective as of June
29, 2016, between iBiquity and DLLNI Limited, and (b) the Intellectual Property
Sale Agreement effective as of June 29, 2016, between iBiquity and DLL.
(b)    Section 4.4(b) of the Credit Agreement is hereby amended by adding the
following new clause (vii) at the end of such Section:
“(vii)    iBiquity Sale or License Agreements. Following the effectiveness of
the iBiquity Sale or License Agreements, the Borrower shall make mandatory
principal prepayments of the Initial Term Loan on the following dates in the
corresponding amounts:
Prepayment Date
Amount
July 15, 2016


$10,000,000


September 30, 2016


$5,000,000


December 30, 2016


$5,000,000


 
 

Such prepayments shall be applied to the remaining scheduled principal
installments of the Initial Term Loans under Section 4.3(a) in inverse order of
maturity (beginning with the principal installment due on the Term Loan Maturity
Date).”
(c)    Section 9.2(m) of the Credit Agreement is hereby amended and restated in
its entirety as follows:





--------------------------------------------------------------------------------





“(m)    (i) a non-exclusive license, or similar right, of or to Intellectual
Property granted in the ordinary course of business and (ii) exclusive licenses
or sale of Intellectual Property owned by iBiquity to DLLNI Limited and DLL
pursuant to the iBiquity Sale or License Agreements; and”
(d)    Section 9.5(e) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(e)    (i) non-exclusive licenses of Intellectual Property owned by the
Borrower or any Subsidiary to DLL and (ii) exclusive licenses or sale of
Intellectual Property owned by iBiquity to DLLNI Limited and DLL pursuant to the
iBiquity Sale or License Agreements;”
SECTION 2.    Conditions of Effectiveness of this Agreement. This Agreement
shall become effective on the date when the following conditions shall have been
satisfied or waived (such date, the “First Amendment Effective Date”):
(a)    The Administrative Agent’s receipt of this Agreement, duly executed by
the Borrower, the Subsidiary Guarantors, the Administrative Agent and the
Required Lenders.
(b)    The representations and warranties in Section 3 of this Agreement shall
be true and correct as of the First Amendment Effective Date.
SECTION 3.    Representations and Warranties. Each Credit Party represents and
warrants to the Administrative Agent and the Lenders on and as of the First
Amendment Effective Date that:
(a)    each of the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date);
(b)    no Default or Event of Default exists and is continuing immediately prior
to or after giving effect to this Agreement;
(c)    this Agreement has been duly authorized and approved by such Credit
Party’s board of directors or other governing body, as applicable, and
constitutes a legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other state or
federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies; and
(d)    the execution, delivery and performance of this Agreement do not conflict
with, result in a breach in any of the provisions of or constitute a default
under the provisions of, such Credit Party’s organizational documents.
SECTION 4.    Reference to and Effect on the Credit Agreement and the Loan
Documents.
(a)    On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “herein,” “hereto”, “hereof” and
“hereunder” or words of like import referring to the Credit Agreement, and each
reference in the Notes and each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Agreement.


2



--------------------------------------------------------------------------------





(b)    The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Agreement, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. Without limiting the generality of the foregoing, the Security
Documents in effect immediately prior to the date hereof and all of the
Collateral described therein in existence immediately prior to the date hereof
do and shall continue to secure the payment of all Obligations of the Credit
Parties under the Loan Documents, in each case, as amended by this Agreement.
SECTION 5.    Acknowledgement and Reaffirmation. Each Credit Party (a) consents
to this Agreement and agrees that the transactions contemplated by this
Agreement shall not limit or diminish the obligations of such Person under, or
release such Person from any obligations under, any of the Loan Documents to
which it is a party, (b) confirms and reaffirms its obligations under each of
the Loan Documents to which it is a party and (c) agrees that each of the Loan
Documents to which it is a party remains in full force and effect and is hereby
ratified and confirmed.
SECTION 6.    Costs and Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 12.3(a) of the Credit Agreement to pay and reimburse the
Administrative Agent in accordance with the terms thereof.
SECTION 7.    Governing Law. This Agreement shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York.
SECTION 8.    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument.
SECTION 9.    Electronic Transmission. A facsimile, telecopy, pdf or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy, pdf or other reproduction
hereof.
[Signature pages to follow]




3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.




CREDIT PARTIES:


DTS, INC., as Borrower




By: /s/ JON E. KIRCHNER    
Name: Jon E. Kirchner
Title: Chairman & CEO
    
IBIQUITY DIGITAL CORPORATION,
as a Subsidiary Guarantor




By: /s/ MEL FLANIGAN    
Name: Mel Flanigan
Title: CFO










DTS, Inc.
First Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Lender




By: /s/ GREG COHN    
Name: Greg Cohn
Title: SVP








DTS, Inc.
First Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------






BANK OF THE WEST, as Lender


By: /s/ DAVID G. KRONEN        
Name: David G. Kronen
Title: Director




By: /s/ SIDNEY JORDAN    
Name: Sidney Jordan
Title: Managing Director




DTS, Inc.
First Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------







MUFG UNION BANK, N.A., as Lender


By: /s/ SOPHEAR CHIN    
Name: Sophear Chin
Title: Vice President








DTS, Inc.
First Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------







COMPASS BANK, as Lender


By: /s/ DANIEL MORIHIRO    
Name: Daniel Morihiro
Title: SVP


DTS, Inc.
First Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION, as Lender


By: /s/ DAVID MOLNAR    
Name: David Molnar
Title: Vice President


 


DTS, Inc.
First Amendment to Credit Agreement
Signature Page